Exhibit 10.4

H&R BLOCK, INC.
2003 LONG-TERM EXECUTIVE COMPENSATION PLAN
RESTRICTED SHARE UNITS
GRANT AGREEMENT
 
This Grant Agreement is entered into by and between H&R Block, Inc., a Missouri
corporation (”H&R Block”), and [Participant Name] (“Participant”).
 
WHEREAS, H&R Block provides certain incentive awards (“Awards”) to key employees
of subsidiaries of H&R Block under the H&R Block, Inc. 2003 Long-Term Executive
Compensation Plan (the “Plan”);
 
WHEREAS, receipt of such Awards under the Plan are conditioned upon a
Participant’s execution of a Grant Agreement within 180 days of [Grant Date],
wherein Participant agrees to abide by certain terms and conditions authorized
by the Compensation Committee of the Board of Directors;
 
WHEREAS, the Participant has been selected by the Board of Directors, the
Compensation Committee, or the Chief Executive Officer of H&R Block as a key
employee of one of the subsidiaries of H&R Block and is eligible to receive
Awards under the Plan.
 
NOW THEREFORE, in consideration of the parties’ promises and agreements set
forth in this Grant Agreement, the sufficiency of which the parties hereby
acknowledge,
 
IT IS AGREED AS FOLLOWS:
 
1.           Definitions.  Whenever a term is used in this Grant Agreement, the
following words and phrases shall have the meanings set forth below or as set
forth in the Plan unless the context plainly requires a different meaning, and
when a defined meaning is intended, the term is capitalized.
 
1.1           Amount of Gain Realized.  The Amount of Gain Realized shall be
equal to the number of shares of Common Stock in which the Participant becomes
vested pursuant to this Grant Agreement multiplied by the Fair Market Value of
one share of Common Stock on the Vesting Date (as defined in Section 2.3).
 
1.2           Change of Control.  Change of Control means the occurrence of one
or more of the following events:
 
(a)           Any one person, or more than one person acting as a group,
acquires ownership of stock of H&R Block that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of H&R Block.  If any one person, or more
than one person acting as a group, is considered to own more than 50 percent of
the total fair market value or total voting power of the stock of H&R Block, the
acquisition of additional stock by the same person or persons shall not be
considered to cause a Change of Control.  An increase in the percentage of stock
owned by any one person, or persons acting as a
 

 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
1

--------------------------------------------------------------------------------

 

group, as a result of a transaction in which H&R Block acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this Section 1.2(a).
 
(b)           Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of H&R
Block possessing 35 percent or more of the total voting power of the stock of
H&R Block.  If any one person, or more than one person acting as a group, is
considered to effectively control a corporation within the meaning of Treasury
Regulation §1.409A-3(i)(5)(vi), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation.
 
(c)           A majority of members of H&R Block Board of Directors (the
“Board”) is replaced during any 12-month period by directors whose appointment
or election is not endorsed by two-thirds (2/3) of the members of the Board
before the date of such appointment or election.
 
(d)           Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from H&R Block that
have a total gross fair market value equal to or more than 50 percent of the
total gross fair market value of all of the assets of H&R Block immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of H&R Block, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.  Notwithstanding the foregoing, there is no Change of Control event
under this Section 1.2(d) when there is a transfer to an entity that is
controlled by the shareholders of H&R Block immediately after the transfer. A
transfer of assets by H&R Block is not treated as a change in the ownership of
such assets if the assets are transferred to:  (i) a shareholder of H&R Block
(immediately before the asset transfer) in exchange for or with respect to its
stock; (ii) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by H&R Block; (iii) a person, or more
than one person acting as a group, that owns, directly or indirectly, 50 percent
or more of the total value or voting power of all the outstanding stock of H&R
Block; or (iv) an entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in (iii) above.
 
For purposes of the foregoing, persons will be considered acting as a group in
accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended, and Section 409A of the Code.
 
1.3           Code.  Code means the Internal Revenue Code of 1986, as amended.
 
1.4           Committee.  Committee means the Compensation Committee of the
Board of Directors for H&R Block, Inc.
 
1.5           Common Stock.  Common Stock means the common stock of H&R Block,
Inc.
 
1.6           Company.  Company means H&R Block, Inc., a Missouri corporation,
and includes its “subsidiary corporations” (as defined in Section 424(f) of the
Internal Revenue Code) and their
 

 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
2

--------------------------------------------------------------------------------

 

 
respective divisions, departments and subsidiaries and the respective divisions,
departments and subsidiaries of such subsidiaries.
 
1.7           Closing Price.  Closing Price shall mean the last reported market
price for one share of Common Stock, regular way, on the New York Stock Exchange
(or any successor exchange or stock market on which such last reported market
price is reported) on the day in question.  In the event the exchange is closed
on the day on which the Closing Price is to be determined or if there were no
sales reported on such date, the Closing Price shall be computed as of the last
date preceding such date on which the exchange was open and a sale was reported.
 
1.8           Fair Market Value. Fair Market Value means the Closing Price for
one share of Common Stock.
 
1.9           Last Day of Employment.  Last Day of Employment means the date of
a Participant’s Termination of Employment.
 
1.10           Qualifying Termination.  Qualifying Termination shall mean
Participant’s termination of employment which meets the definition of a
“Qualifying Termination” under a written severance plan maintained by the
Company that is applicable to Participant.   In the event that no written
severance plan is applicable to Participant, the definition of “Qualifying
Termination” contained in any severance plan maintained by the Company that is
applicable to employees at the same level as Participant will govern.
 
1.11           Restricted Share Units.  Restricted Share Units (“Units”) means
Restricted Share Units granted to a Participant under the Plan subject to such
terms and conditions as the Committee may determine at the time of issuance.
 
1.12           Retirement.  Retirement or retire or similar terms means the
Participant’s voluntary termination of employment with the Company at or after
the date the Participant has reached age 60.
 
1.13           Termination of Employment.  Termination of Employment,
termination of employment and similar references mean a separation from service
within the meaning of Code §409A.  A Participant who is an employee will
generally have a Termination of Employment if the Participant voluntarily or
involuntarily terminates employment with the Company.  A termination of
employment occurs if the facts and circumstances indicate that the Participant
and the Company reasonably anticipate that no further services will be performed
after a certain date or that the level of bona fide services the Participant
will perform after such date (whether as an employee, director or other
independent contractor) for the Company will decrease to no more than 20 percent
of the average level of bona fide services performed (whether as an employee,
director or other independent contractor) over the immediately preceding
36-month period (or full period of services if the Participant has been
providing services for less than 36 months).  For purposes of this Section 1.13,
"Company" includes any entity that would be aggregated with the Company under
Treasury Regulation 1.409A-1(h)(3).
 

 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
3

--------------------------------------------------------------------------------

 
 
2.           Restricted Share Units.
 
2.1           Issuance of Units.  As of [Grant Date] (the “Grant Date”), H&R
Block hereby awards [Number of Units Granted] Restricted Share Units (the
“Units”) as evidenced by this Grant Agreement.
 
2.2           Requirement of Employment.  In order to become vested on each
Vesting Date, Participant must remain continuously employed with the Company
through the applicable Vesting Date (as set forth in Section 2.3).  Absent an
agreement to the contrary, if Participant’s employment with the Company should
terminate prior to the Vesting Date for any reason other than those set forth in
Section 2.4, all Units then held by the Participant, if any, shall be forfeited
by the Participant and the Participant shall have no right to receive Common
Stock in respect thereof.
 
2.3           Vesting and Delivery of Common Stock.  Subject to Section 2.2,
Units granted pursuant to this Grant Agreement shall vest on the dates noted
below (“Vesting Dates”).  Any Common Stock to be delivered to the Participant by
H&R Block will be delivered in accordance with the following schedule:
 
Vesting Date
Percent of Units Subject to Vesting on Such
Vesting Date
First Anniversary of the Grant Date
33 1/3%
Second Anniversary of the Grant Date
33 1/3%
Third Anniversary of the Grant Date
33 1/3%
   

 
Upon the Vesting Date, shares of Common Stock equal to the number of Units that
become vested shall be transferred within 60 days directly into a brokerage
account established for the Participant at a financial institution the Committee
shall select at its sole discretion (the “Financial Institution”) or delivered
to the Participant in certificate form free of restrictions, such method to be
selected by the Committee in its sole discretion.  The Participant agrees to
complete any documentation with the Company or the Financial Institution that is
necessary to affect the transfer of shares of Common Stock to the Financial
Institution before the delivery of such shares will occur.
 
2.4           Acceleration of Vesting.  Notwithstanding Section 2.3, Units held
by the Participant vest on the occurrence of any of the following events;
provided that receipt of the benefits set forth in this Section 2.4 may be
conditioned on the Participant executing and not revoking a release and
separation agreement (and the deadline for executing and not revoking such
agreement shall not delay the payment date of the shares to be issued pursuant
to vesting of the Awards):
 
(a)           Change of Control. In the event the Participant incurs a
Qualifying Termination in the 24 months immediately following a Change of
Control, as defined in Section 1.2, 100% of all outstanding Units granted under
this Grant Agreement shall immediately vest.
 

 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
4

--------------------------------------------------------------------------------

 
 
(b)           Qualifying Termination.  If a Participant experiences a Qualifying
Termination not otherwise covered under Section 2.4(a), all or a portion of the
then outstanding Units granted under this Grant Agreement shall vest if and to
the extent specified in any applicable severance plan.
 
(c)           Retirement.  If a Participant retires from employment with the
Company at least one year after the anniversary of the Grant Date, 100% of all
outstanding Units granted under this Grant Agreement shall immediately vest.
 
Upon the accelerated vesting pursuant to this Section 2.4, shares of Common
Stock equal to the number of Units that become vested shall be transferred
within 60 days directly into a brokerage account established for the Participant
at a financial institution the Committee shall select at its sole discretion
(the “Financial Institution”) or delivered to the Participant in certificate
form free of restrictions, such method to be selected by the Committee in its
sole discretion.  The Participant agrees to complete any documentation with the
Company or the Financial Institution that is necessary to affect the transfer of
shares of Common Stock to the Financial Institution before the delivery of such
shares will occur.  Notwithstanding the foregoing, delivery of shares of Common
Stock will be delayed to the extent provided under Section 5.14 (Compliance with
Section 409A).
 
2.5           No Shareholder Privileges. Neither the Participant nor any person
claiming under or through him or her shall be, or have any of the rights or
privileges of, a shareholder of H&R Block with respect to any of the Common
Stock issuable upon the vesting of the Units, unless and until such shares of
Common Stock shall have been duly issued and delivered to Participant as a
result of such vesting.
 
3.           Covenants.
 
3.1           Consideration for Award under the Plan.  Participant acknowledges
that Participant’s agreement to this Section 3 is a key consideration for the
Award made under this Grant Agreement.  Participant hereby agrees to abide by
the covenants set forth in Sections 3.2, 3.3, and 3.4.
 
3.2           Covenant Against Competition.  During the period of Participant’s
employment and for two (2) years after his or her Last Day of Employment,
Participant acknowledges and agrees he or she will not, directly or indirectly,
establish or engage in any business or organization, or own or control any
interest in, be employed by, or act as an officer, director, consultant,
advisor, or lender to, any of the following located in those geographic markets
where Participant has had direct and substantial involvement in the Company’s
operations in such geographic markets:  (a) any entity that engages in any
business competitive with the business activities of the Company including,
without limitation, its assisted and digital (including software) tax services
businesses (“Prohibited Companies”); (b) any financial institution or business
where any of Participant’s duties or activities would relate to or assist in
providing services or products to one or more of the Prohibited Companies for
use in connection with products, services or assistance being provided to
customers; or (c) any financial institution or business whose primary purpose is
to provide services or products to one or more of the Prohibited Companies for
use in connection with products, services or assistance being provided to
customers.  Without limiting clause (c), any financial institution or business
whose profits or
 

 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
5

--------------------------------------------------------------------------------

 

 
revenues from the provision of services or products to the Prohibited Companies
exceeds 25% of total profits or revenues, as the case may be, shall be deemed to
be covered by clause (c).  For Participants whose primary place of employment as
of the Last Day of Employment is in Puerto Rico or Arizona, the restrictions in
this Section 3.2 shall be limited to one (1) year following the Participant’s
Last Day of Employment.  The restrictions in this Section 3.2 shall not apply if
Participant’s primary place of employment as of the Last Day of Employment is in
California or North Dakota.
 
3.3           Covenant Against Solicitation of Employees. Participant
acknowledges and agrees that, during the period of Participant’s employment and
for one (1) year after his or her Last Day of Employment, Participant will not
directly or indirectly: (a) recruit, solicit, or otherwise induce any employee
of any subsidiary of the Company to leave the employment of any such subsidiary
of the Company or to become an employee of or otherwise be associated with
Participant or any company or business with which Participant is or may become
associated; or (b) hire any employee of any subsidiary of the Company as an
employee or otherwise in any company or business with which Participant is or
may become associated.  The restrictions in this Section 3.3 shall not apply if
Participant’s primary place of employment as of the Last Day of Employment is in
Wisconsin.
 
3.4           Covenant Against Solicitation of Customers. During the period of
Participant’s employment and for two (2) years after his or her Last Day of
Employment, Participant acknowledges and agrees that he or she will not,
directly or indirectly, solicit or enter into any arrangement with any person or
entity which is, at the time of the solicitation, a significant customer of the
Company or any subsidiary of the Company for purpose of engaging in any business
transaction of the nature performed by the Company or any subsidiary of the
Company, or contemplated to be performed by the Company or any subsidiary of the
Company, provided that this Section 3.4 will only apply to customers for whom
Participant personally provided services while employed by a subsidiary of the
Company  or customers about whom or which Participant acquired material
information while employed by a subsidiary of the Company.  For Participants
whose primary place of employment as of the Last Day of Employment is in Puerto
Rico or Arizona, the restrictions in this Section 3.4 shall be limited to one
(1) year following the Participant’s Last Day of Employment.  The restrictions
in this Section 3.4 shall not apply if Participant’s primary place of employment
as of the Last Day of Employment is in North Dakota.
 
3.5           Forfeiture of Rights.  Notwithstanding anything herein to the
contrary, if Participant violates any provisions of this Section 3, Participant
shall forfeit all rights to payments or benefits under the Plan.  All unvested
Units shall terminate and be incapable of vesting.
 
3.6           Remedies.  Notwithstanding anything herein to the contrary, if
Participant violates any provisions of this Section 3, whether prior to, on or
after any settlement of an Award under the Plan, then Participant shall promptly
pay to Company an amount equal to the aggregate Amount of Gain Realized by the
Participant on all Common Stock received after a date commencing one year prior
to Participant’s Last Day of Employment.  The Participant shall pay Company
within three (3) business days after the date of any written demand by the
Company to the Participant.
 
3.7           Remedies Payable.  The Participant shall pay the amounts described
in Section 3.6 in cash or as otherwise determined by the Company.
 

 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
6

--------------------------------------------------------------------------------

 
 
3.8           Remedies without Prejudice. The remedies provided in this Section
3 shall be without prejudice to the rights of the Company to recover any losses
resulting from the applicable conduct of the Participant and shall be in
addition to any other remedies the Company may have, at law or in equity,
resulting from such conduct.
 
3.9           Survival.  Participant’s obligations in this Section 3 shall
survive and continue beyond settlement of all Awards under the Plan and any
termination or expiration of this Grant Agreement for any reason.
 
4.           Non-Transferability of Awards.  Any Award (including all rights,
privileges and benefits conferred under such Award) shall not be transferred,
assigned, pledged, or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of any Award, or of any right or privilege conferred hereby,
contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment, or similar process upon the rights and privileges hereby
granted, then and in any such event such Award and the rights and privileges
hereby granted shall immediately become null and void.
 
5.           Miscellaneous.
 
5.1           No Employment Contract.  This Grant Agreement does not confer on
the Participant any right to continued employment for any period of time, is not
an employment contract, and shall not in any manner modify any terms of
employment between the Participant and the Company.
 
5.2           Clawback.  If a significant restatement of the Company’s financial
results were to occur, and if as a result of that there has been an overage with
respect to issuance of an Award, vesting thereof, or the Amount of Gain Realized
with respect thereto, the Participant may be required to reimburse the Company
for an amount related to such Award.  The Committee has sole discretion to make
all determinations that may be made pursuant to this section, including the
amount of reimbursement.
 
5.3           Adjustment of Units.  If there shall be any change in the capital
structure of H&R Block, including but not limited to a change in the number or
kind of the outstanding shares of Common Stock resulting from a stock dividend
or split-up, or combination or reclassification of such shares (or of any stock
or other securities into which shares shall have been changed, or for which they
shall have been exchanged), then the Board of Directors of H&R Block may make
such equitable adjustments with respect to the Units, or any other provisions of
the Plan, as it deems necessary or appropriate to prevent dilution or
enlargement of the rights hereunder or of the shares subject to this Grant
Agreement.
 
5.4           Merger, Consolidation, Reorganization, Liquidation, etc.  If H&R
Block shall become a party to any corporate merger, consolidation, major
acquisition of property for stock, reorganization, or liquidation, the Board of
Directors shall, acting in its absolute and sole discretion, make such
arrangements, which shall be binding upon the Participant of outstanding Awards,
including but not limited to, the substitution of new Awards or for any Awards
then outstanding, the assumption of any such Awards and the termination of or
payment for such Awards.
 

 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
7

--------------------------------------------------------------------------------

 
 
5.5           Interpretation and Regulations.  The Board of Directors of H&R
Block shall have the power to provide regula­tions for administration of the
Plan by the Committee and to make any changes in such guidelines as from time to
time the Board of Directors may deem necessary. The Committee shall have the
sole power to determine, solely for purposes of the Plan and this Grant
Agreement, the date of and circumstances which shall constitute a cessation or
termination of employment and whether such cessation or termination is the
result of Retirement, death, disability or termination without cause or any
other reason, and further to determine, solely for purposes of the Plan and this
Grant Agreement, what constitutes continuous employment with respect to vesting
and the delivery of Common Stock under this Grant Agreement (except that leaves
of absence approved by the Committee or transfers of employment among the
subsidiaries of H&R Block shall not be considered an interrup­tion of continuous
employment for any purpose under the Plan).
 
5.6           Reservation of Rights.  If at any time the Company determines that
qualification or registration of the Units or any shares of Common Stock subject
to the Units under any state or federal securities law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of the executing an Award or benefit under the Plan, then such
action may not be taken, in whole or in part, unless and until such
qualification, registration, consent or approval shall have been effected or
obtained free of any conditions the Company deems unacceptable.
 
5.7           Reasonableness of Restrictions, Severability and Court
Modification.  Participant and the Company agree that, the restrictions
contained in this Grant Agreement are reasonable, but, should any provision of
this Grant Agreement be determined by a court of competent jurisdiction to be
invalid, illegal or otherwise unenforceable or unreasonable in scope, the
validity, legality and enforceability of the other provisions of this Grant
Agreement will not be affected thereby, and the provision found invalid,
illegal, or otherwise unenforceable or unreasonable will be considered by the
Company and Participant to be amended as to scope of protection, time or
geographic area (or any one of them, as the case may be) in whatever manner is
considered reasonable by that court, and, as so amended will be enforced.
 
5.8           Withholding of Taxes.  To the extent that the Company is required
to withhold taxes in compliance with any federal, state, local or foreign law in
connection with any payment made or benefit realized by a Participant or other
person under this Plan, it shall be a condition to the receipt of such payment
or the realization of such benefit that the Participant or such other person
make arrangements satisfactory to the Company for the payment of all such taxes
required to be withheld.  At the discretion of the Committee, such arrangements
may include relinquishment of a portion of such benefit.  In the event the
Participant has not made arrangements, the Company shall instruct the
Participant’s employer to withhold such amount from the Participant’s next
payment(s) of wages.  The Participant authorizes the Company to so instruct the
Participant’s employer and authorizes the Participant’s employer to make such
withholdings from payment(s) of wages.
 
5.9           Waiver.  The failure of the Company to enforce at any time any
terms, covenants or conditions of this Grant Agreement shall not be construed to
be a waiver of such terms, covenants or conditions or of any other provision.
Any waiver or modification of the terms, covenants or conditions of this Grant
Agreement shall only be effective if reduced to writing and signed by both
Participant and an officer of the Company.


 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
8

--------------------------------------------------------------------------------

 
 
5.10           Plan Control.  The terms of this Grant Agreement are governed by
the terms of the Plan, as it exists on the Grant Date and as the Plan is amended
from time to time.  In the event of any conflict between the provisions of this
Grant Agreement and the provisions of the Plan, the terms of the Plan shall
control.
 
5.11           Notices.  Any notice to be given to the Company or election to be
made under the terms of this Grant Agreement shall be addressed to the Company
(Attention: Long-Term Incentive Department) at One H&R Block Way, Kansas City
Missouri 64105 or at such other address as the Company may hereafter designate
in writing to the Participant. Any notice to be given to the Participant shall
be addressed to the Participant at the last address of record with the Company
or at such other address as the Participant may hereafter designate in writing
to the Company. Any such notice shall be deemed to have been duly given when
deposited in the United States mail via regular or certified mail, addressed as
aforesaid, postage prepaid.
 
5.12           Choice of Law.  This Grant Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Missouri
without reference to principles of conflicts of laws.
 
5.13           Choice of Forum and Jurisdiction.  Participant and Company agree
that any proceedings to enforce the obligations and rights under this Grant
Agreement must be brought in Missouri District Court located in Jackson County,
Missouri, or in the United States District Court for the Western District of
Missouri in Kansas City, Missouri.  Participant agrees and submits to personal
jurisdiction in either court.  Participant and Company further agree that this
Choice of Forum and Jurisdiction is binding on all matters related to Awards
under the Plan and may not be altered or amended by any other arrangement or
agreement (including an employment agreement) without the express written
consent of Participant and H&R Block, Inc.
 
5.14           Compliance with Section 409A.  Notwithstanding any provision in
this Grant Agreement or the Plan to the contrary, this Grant Agreement shall be
interpreted and administered in accordance with Section 409A of the Internal
Revenue Code and regulations and other guidance issued thereunder.  For purposes
of determining whether any payment made pursuant to this Grant Agreement results
in a "deferral of compensation" within the meaning of Treasury Regulation
§1.409A-1(b), H&R Block shall maximize the exemptions described in such section,
as applicable.  Any reference to a “termination of employment” or similar term
or phrase shall be interpreted as a “separation from service” within the meaning
of Section 409A and the regulations issued thereunder.  If any deferred
compensation payment is payable due to separation from service for any reason
other than death, then payment of such amount shall be delayed for a period of
six months and paid in a lump sum on the first payroll payment date following
expiration of such six month period.  To the extent any payments under this
Grant Agreement are made in installments, each installment shall be deemed a
separate payment for purposes of Section 409A and the regulations issued
thereunder.  A Participant or beneficiary, as applicable, shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on the Participant or beneficiary in connection with any payments to
such Participant or beneficiary pursuant to this Grant Agreement, including but
not limited to any taxes, interest and penalties under Section 409A, and neither
H&R Block nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant or beneficiary harmless from any and all of such
taxes and penalties.


 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
9

--------------------------------------------------------------------------------

 
 
5.15           Attorneys Fees.  Participant and Company agree that in the event
of litigation to enforce the terms and obligations under this Grant Agreement,
the party prevailing in any such cause of action will be entitled to
reimbursement of reasonable attorney fees.
 
5.16           Relationship of the Parties.  Participant acknowledges that this
Grant Agreement is between H&R Block, Inc. and Participant.  Participant further
acknowledges that H&R Block, Inc. is a holding company and that Participant is
not an employee of H&R Block, Inc.
 
5.17           Headings.  The section headings herein are for convenience only
and shall not be considered in construing this Grant Agreement.
 
5.18           Amendment.  No amendment, supplement, or waiver to this Grant
Agreement is valid or binding unless in writing and signed by both parties.
 
5.19           Execution of Agreement.  This Grant Agreement shall not be
enforceable by either party, and Participant shall have no rights with respect
to the Awards made hereunder unless and until it has been (a) signed by
Participant and on behalf of the Company by an officer of the Company, provided
that the signature by such officer of the Company on behalf of the Company may
be an electronic, facsimile or stamped signature, and (b) returned to the
Company.


In consideration of said Award and the mutual covenants contained herein, the
parties agree to the terms set forth above.
   
     The parties hereto have executed this Grant Agreement.
   
 
Participant Name:                                           [Participant Name]
 
 
Date Signed:                                           [Acceptance Date]
 


H&R BLOCK, INC.
By:


 


William C. Cobb
President and Chief Executive Officer

 
H&R Block Inc. 2003 Long-Term Executive Compensation Plan
Grant Agreement – Restricted Share Units (2012)
 
10

--------------------------------------------------------------------------------

 
